Lochrane, Chief Justice.
The question in this case arises upon proceedings instituted to foreclose a mortgage under the following statement of facts:
In March, 1867, Kendrick and Godwin, planters in Dougherty county, entered in their copartnership name, into a con*529tract with Kendrick, one of the said partners, in his individual capacity, by which he was to advance to the copartnership plantation supplies, and to secure him for such advances this mortgage was executed, by which the crops were pledged, and in case of their failure to meet the liability, then the entire estate of the parties of the second part were bound for the fulfillment of the same. Kendrick assigned this mortgage to Eeid, the plaintiff in error, who proceeded by rule to foreclose it upon the lands of Godwin, not specified in the mortgage, and which were his individual property. The Court below held that unless the lots were specifically mentioned in the mortgage, it would not go to the jury, who had been empanneled to try the issue of facts in this case and they, in pursuance of such ruling by the Court, found for the defendant. And this is the judgment of the Court brought before us for review.
Under the facts of this case we are satisfied that a mortgage made by copartners includes only their partnership property, and cannot be foreclosed as against the individual property of either of the partners, unless specifically mentioned therein.
Judgment affirmed.